     Case 2:17-cv-00194-SMJ        ECF No. 109     filed 11/29/19     PageID.1181 Page 1 of 3



1    Robert K. Hunter, Jr., WSBA #28909                 HONORABLE SALVADOR MENDOZA, JR.
     THE HUNTER LAW FIRM, PLLC
2
     645 Valley Mall Parkway, Suite 200
3    East Wenatchee, WA 98802
     Telephone: (509) 663-2966
4
     Attorney for Plaintiff
5

6                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
7

8    JAN M. RENFROE,
                                                            No. 2:17-cv-00194
9                  Plaintiff,
     v.                                                  PLAINTIFF’S MOTION FOR LEAVE OF
10
                                                         COURT TO AMEND HER COMPLAINT
11
     QUALITY LOAN SERVICE CORP. OF
     WASHINGTON, et al,                                  12/30/19
12                                                       Without oral argument
                    Defendants.
13   THE BANK OF NEW YORK MELLON as trustee on
14   behalf of the CERTIFICATEHOLDERS OF THE
     CWHEQ, INC., CWHEQ Revolving Home Equity
15   Loan Trust, Series 2006-C,
16                 Nominal Defendants.
17
            COMES NOW Plaintiff Jan M. Renfroe pursuant to Fed.R.Civ.P. 15(a)(2) and moves the
18
     Court to enter an order granting leave to amend Renfroe’s complaint to add facts to support
19

20
     her claims for Consumer Protection Act violations and quiet title. This motion complies with

21   the Court’s Scheduling Order. [ECF 106] The proposed complaint is marked Exhibit “A” to the
22
     accompanying Declaration of Robert K. Hunter, Jr. A redlined version is marked as Exhibit “B.”
23
     DATED January 29, 2018.              By:    s/ Robert K. Hunter, Jr.
24
                                                 Robert K. Hunter, Jr., WSBA #28909
25                                               Attorney for the Plaintiff
                                                 THE HUNTER LAW FIRM, PLLC
26                                               645 Valley Mall Parkway, Suite 200
27                                               East Wenatchee, WA 98802
                                                 Telephone: (509) 663-2966
28                                               Email: robert@hunter4law.com
     PLAINTIFF’S MOTION FOR LEAVE OF COURT TO                THE HUNTER LAW FIRM, PLLC
     AMEND HER COMPLAINT                                      645 Valley Mall Parkway, Suite 200
             Page 1                                              East Wenatchee, WA 98802
                                                                       (509) 663-2966
     Case 2:17-cv-00194-SMJ          ECF No. 109       filed 11/29/19     PageID.1182 Page 2 of 3



1                                                 I.     FACTS
2           This case originated in Washington State Superior Court. [ECF No. 1-1] Plaintiff
3
     opposed its removal and argued that the presence of Defendant Quality Loan Service
4
     Corporation of Washington (QLS) defeated diversity jurisdiction; that QLS was not named
5

6    nominally and allegations were asserted against it as a true defendant. [ECF No. 11] This
7
     Court ruled that QLS was a nominal defendant by virtue of its status as trustee and a Non-
8
     Participation Stipulation signed by plaintiff and QLS. The Court of Appeals affirmed that
9

10   ruling. [ECF No. 100]

11          New facts came to light after filing the appeal that show Defendant Citibank, N.A. and
12
     QLS did not act in good faith. They filed the stipulation twice so as to fall within the 30 day
13
     deadline to seek removal. [ECF No. 1] These facts are asserted in the amended complaint
14

15   that plaintiff seeks to file. [Hunter Decl. Exh. “A,” Para. 35]

16          Additional facts are added to the complaint to address the Court of Appeals ruling.
17
     [Hunter Decl. Exh. A, Para. 34] That court remanded “for further consideration in light of
18
     Merceri v. Bank of New York Mellon, 434 P.3d 84 (Wash. Ct. App. 2018), Cedar West Owners
19

20   Ass’n v. Nationstar Mortgage, LLC, 434 P.3d 554, 562 (Wash Ct. App. 2019), and any other
21
     relevant developments in Washington case law.” In this regards, plaintiff replaces facts
22
     pertaining to the promissory note with facts pertaining to the need of for a default notice that
23

24   timely precedes the sale notice and reflects only the unexpired debt amount.

25          Other minor revisions were done to correct typographical and grammatical errors,
26
     which are evident in the redlined version at the Hunter Declaration Exhibit “B.”
27
                                          II.     LAW AND ANALYSIS
28
     PLAINTIFF’S MOTION FOR LEAVE OF COURT TO                    THE HUNTER LAW FIRM, PLLC
     AMEND HER COMPLAINT                                          645 Valley Mall Parkway, Suite 200
             Page 2                                                  East Wenatchee, WA 98802
                                                                           (509) 663-2966
     Case 2:17-cv-00194-SMJ         ECF No. 109        filed 11/29/19     PageID.1183 Page 3 of 3



1            This court may allow leave for amendment under Civil Rule 15. The rule states that “. . . a
2
     party may amend its pleading only with the opposing party’s written consent or the court’s
3
     leave. The court should freely give leave when justice so requires.” Fed.R.Civ.P. 15(a)(2).
4

5    Courts have consistently interpreted the justice requirement to mean that the rule must be

6    liberally applied.
7
                                         III.     CONCLUSION
8
             Plaintiff respectfully requests this Court to grant leave to allow plaintiff to file an
9

10   Amended Complaint which is proposed and attached to the concurrently filed Declaration of

11   Robert K. Hunter, Jr. as Exhibit “A.”
12
     DATED this 29th day of November, 2019.         s/ Robert K. Hunter, Jr.
13                                                  ROBERT K. HUNTER, JR. WSBA #28909
                                                    Attorney for Plaintiff
14
                                                    THE HUNTER LAW FIRM, PLLC
15                                                  645 Valley Mall Parkway, Suite 200
                                                    East Wenatchee, WA 98802
16                                                  Telephone: (509) 663-2966
17                                                  Email: robert@hunter4law.com

18                                           Certificate of Service

19           I hereby certify that on November 29, 2019, I electronically filed the foregoing with the
20
     Clerk of the Court using the CM/ECF System which will send notification of such filing to the
21
     following: Daniel J. Gibbons, Joseph Ward McIntosh and Robert William McDonald.
22

23   DATED this 29th day of November, 2019.
                                                    s/ Robert K. Hunter, Jr.
24                                                  ROBERT K. HUNTER, JR. WSBA #28909
                                                    Attorney for Plaintiff
25
                                                    THE HUNTER LAW FIRM, PLLC
26                                                  645 Valley Mall Parkway, Suite 200
                                                    East Wenatchee, WA 98802
27
                                                    Telephone: (509) 663-2966
28                                                  Email: robert@hunter4law.com
     PLAINTIFF’S MOTION FOR LEAVE OF COURT TO                    THE HUNTER LAW FIRM, PLLC
     AMEND HER COMPLAINT                                          645 Valley Mall Parkway, Suite 200
             Page 3                                                  East Wenatchee, WA 98802
                                                                           (509) 663-2966
